                IN THE UNITED STATES BANKRUPTCY COURT
       FOR THE EASTERN DISTRICT OF WISCONSIN, MILWAUKEE DIVISION

In the Bankruptcy Matter of:
                                                      Bankruptcy No. 18-29858-kmp
Frederick L Stemmeler, Jr.                            Judge Katherine M. Perhach
Laurie A Stemmeler                                    Chapter: 13
                        Debtors

         ORDER APPROVING SUBSTITUTION OF COUNSEL FOR CREDITOR


      Having reviewed the motion to substitute counsel,

IT IS ORDERED:

  1. The motion is granted
  2. Josephine J. Miceli is substituted in place of Anna E. Rinehart as counsel of record for
      the creditor, Wilmington Savings Fund Society, FSB, doing business as Christiana Trust,
      not in its individual capacity, but solely as trustee for BCAT 2014-9TT.

                                            #####




            Case 18-29858-kmp         Doc 87     Filed 07/26/19      Page 1 of 1
